Citation Nr: 0108250	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-03 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1971 to 
November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1999 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for bilateral hearing loss.


FINDINGS OF FACT

The veteran's claim for service connection for bilateral 
hearing loss is not supported by competent medical evidence 
of a current hearing loss disability for VA compensation 
purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131 5107 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes a VA 
examination report, which the Board finds to be adequate for 
rating purposes.  No additional pertinent evidence has been 
identified by the veteran, and the Board therefore finds that 
the record as it stands is complete and adequate for 
appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for a bilateral hearing 
loss disability.  The Board concludes that the discussions in 
the rating decision, statement of the case, supplemental 
statement of the case and letters have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefit sought, and 
there has therefore been compliance with VA's notification 
requirement.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's claim and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2000).

Evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  In this particular case, however, the medical 
evidence does not establish that the veteran has a hearing 
loss disability for VA purposes.

Service medical records show that the veteran was seen in 
November 1977 for hearing loss.  It was noted that the 
veteran worked as a security policeman on the flight line.  
On the authorized audiological evaluation in October 1977, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
20
LEFT
35
35
45
30
30

The assessment was (1) bilateral hearing loss.  Does not seem 
noise related; (2) conduction defect (R); (3) some estuation 
tube dysfunction by history.  The veteran was prescribed 
Sudafed.  It was noted that if the defect continued the 
veteran would be referred.  Subsequent audiological 
examinations revealed marked improvement in hearing 
bilaterally.  Audiological examination at the time of the 
veteran's retirement in January 1991 revealed pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
05
05
00
LEFT
00
05
20
10
10

VA audiological examination dated August 1999 revealed pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
30
25
LEFT
20
25
25
15
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.

In his March 2000 RO hearing, the veteran testified that he 
worked as a security policeman around military aircraft and 
at one point during service he was told he had hearing loss.  
The veteran indicated that his hearing has worsened since 
service.

The above findings disclose that although the veteran may 
have had an incident of hearing loss in service, he 
unambiguously fails to meet the regulatory standard for 
establishing a current hearing loss disability as defined in 
38 C.F.R. § 3.385.  There is no medical evidence 
contradicting the test findings or suggesting that the 
veteran currently suffers a hearing loss as defined in 38 
C.F.R. § 3.385.  In the absence of proof of a present 
disability, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

